Appeal from an order of the Supreme Court, Special Term entered in Jefferson County, dismissed, with $10 costs, as not properly taken to the Appellate Division of the Third Department. The motion to change the place of trial from Albany County, as not the proper county, was properly heard and determined in Jefferson County, pursuant to rule 146 of the Rules of Civil Practice, upon plaintiff’s failure, after demand, either to consent thereto or to serve the affidavit required by rule 146. The order was granted expressly upon the ground that Albany County was not the proper county, and the recital in the motion papers of the additional ground of convenience of witnesses was ineffectual and does not now aid plaintiff’s appeal.